 1

 2

 3

 4

 5

 6

 7                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
 8                                      AT TACOMA

 9         AGYEI JUMAANE MCDANIEL,
                                                         CASE NO. 3:18-cv-05023-RBL-JRC
10                               Petitioner,
                                                         ORDER ADOPTING REPORT AND
11                v.                                     RECOMMENDATION

12         RONALD HAYNES,

13                               Respondent.

14
            The Court, having reviewed the Report and Recommendation of Magistrate Judge J.
15
     Richard Creatura, objections to the Report and Recommendation, if any, and the remaining
16
     record, does hereby find and ORDER:
17
            (1)    The Court adopts the Report and Recommendation.
18
            (2)    The Court denies petitioner’s petition for a writ of habeas corpus with prejudice.
19
            (3)    The petitioner’s request for a Certificate of Appealability is GRANTED.
20
            DATED this 2nd day of October, 2018.
21

22                                                       A
                                                         Ronald B. Leighton
23
                                                         United States District Judge
24

     ORDER ADOPTING REPORT AND
     RECOMMENDATION - 1
